UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5020 Weston Parkway, Suite 400 Cary, North Carolina 27513 Registrant's telephone number, including area code: 919-677-3900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[X]*No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No[] Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[X ] As of November 15, 2010, there were 100 shares of common stock, $0.01 par value, outstanding. * The registrant became subject to the filing requirements of Section 15(d) of the Securities Exchange Act of 1934 on May 27, 2010. PLY GEM HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED OCTOBER 2, 2010 CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Statements of Operations - Three months ended October 2, 2010 and October 3, 2009 2 Condensed Consolidated Statements of Operations - Nine months ended October 2, 2010 and October 3, 2009 3 Condensed Consolidated Balance Sheets - October 2, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Cash Flows - Nine months ended October 2, 2010 and October 3, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 48 PART II – OTHER INFORMATION Item 6. Exhibits 49 Signatures 50 1 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended (Amounts in thousands) October 2, 2010 October 3, 2009 Net sales $ $ Costs and expenses: Cost of products sold Selling, general and administrative expenses Amortization of intangible assets Total costs and expenses Operating earnings Foreign currency gain Interest expense ) ) Interest income 19 32 Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) $ ) $ See accompanying notes to condensed consolidated financial statements. 2 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the nine months ended (Amounts in thousands) October 2, 2010 October 3, 2009 Net sales $ $ Costs and expenses: Cost of products sold Selling, general and administrative expenses Amortization of intangible assets Total costs and expenses Operating earnings Foreign currency gain 84 Interest expense ) ) Interest income Gain on extinguishment of debt - Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. 3 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share amounts) October 2, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $5,437 and $5,467, respectively Inventories: Raw materials Work in process Finished goods Total inventory Prepaid expenses and other current assets Deferred income taxes - Total current assets Property and Equipment, at cost: Land Buildings and improvements Machinery and equipment Total property and equipment Less accumulated depreciation ) ) Total property and equipment, net Other Assets: Intangible assets, net Goodwill Deferred income taxes Other Total other assets $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses and taxes Total current liabilities Deferred income taxes Other long term liabilities Long-term debt due to related parties - Long-term debt Commitments and contingencies Stockholder's Deficit: Preferred stock $0.01 par, 100 shares authorized, none issued and outstanding - - Common stock $0.01 par, 100 shares authorized, issued and outstanding - - Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholder's deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements. 4 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended (Amounts in thousands) October 2, 2010 October 3, 2009 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation and amortization expense Non-cash interest expense, net Gain on foreign currency transactions ) ) Gain on extinguishment of debt ) - Deferred income taxes ) Other 89 (6 ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) Prepaid expenses and other assets ) Accounts payable Accrued expenses and taxes Cash payments on restructuring liabilities ) ) Other ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 78 Other - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt - Net revolver borrowings Payments on long-term debt ) - Debt issuance costs paid ) ) Tax payments on behalf of parent ) - Equity contributions - Equity repurchases ) - Net cash provided by financing activities Impact of exchange rate movements on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to condensed consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Ply Gem Holdings, Inc. and its subsidiaries (referred to herein as “Ply Gem Holdings”, “Ply Gem”, the “Company”, “we”, “us”, or “our”) have been prepared in accordance with U.S. generally accepted accounting principles as described in the consolidated financial statements and related notes included in our 2009 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 19, 2010.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles and should be read in conjunction with our 2009 Annual Report on Form 10-K.In management’s opinion, all normal and recurring adjustments considered necessary for a fair presentation have been included.Operating results for the period from January 1, 2010 through October 2, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Prior to January 11, 2010, Ply Gem Holdings was a wholly owned subsidiary of Ply Gem Investment Holdings, Inc. (“Ply Gem Investment Holdings”), which was wholly owned by Ply Gem Prime Holdings, Inc. (“Ply Gem Prime”).Ply Gem Investment Holdings was incorporated on January 23, 2004 for the purpose of acquiring Ply Gem Industries, Inc. (“Ply Gem Industries”) from Nortek, Inc. (“Nortek”).The Ply Gem acquisition was completed on February 12, 2004, when Nortek sold Ply Gem Industries to Ply Gem Holdingspursuant to the terms of the stock purchase agreement among Ply Gem Investment Holdings, Nortek, and WDS LLC, dated as of December 19, 2003, as amended.Prior to February 12, 2004, the date of the Ply Gem acquisition, Ply Gem Holdings had no operations and Ply Gem Industries was wholly owned by a subsidiaryof WDS LLC, which was a wholly owned subsidiary of Nortek.On February 24, 2006, in connection with the acquisition of Alenco, a new holding company, Ply Gem Prime Holdings, was formed pursuant to a merger involving Ply Gem Investment Holdings.On January 11, 2010, Ply Gem Investment Holdings was merged with and into Ply Gem Prime, with Ply Gem Prime as the surviving corporation.As a result, each outstanding share of senior preferred stock of Ply Gem Investment Holdings was converted into a share of a corresponding class of shares of the capital stock of Ply Gem Prime.As a result, Ply Gem Holdings is currently a wholly owned subsidiary of Ply Gem Prime. The condensed consolidated balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements of Ply Gem Holdings at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The Company’s fiscal quarters are based on periods ending on the last Saturday of the last week in the quarter.Therefore, the financial results of certain fiscal quarters will not be comparable to the prior and subsequent fiscal quarters.The accompanying financial statements include the Company’s condensed consolidated statements of operations for the three and nine month periods ended October 2, 2010 and October 3, 2009, the condensed consolidated statements of cash flows for the nine month periods ended October 2, 2010 and October 3, 2009, and the condensed consolidated balance sheets for the Company as of October 2, 2010 and December 31, 2009. Ply Gem is a diversified manufacturer of residential and commercial building products, which are sold primarily in the United States and Canada, and include a wide variety of products for the residential and commercial construction, the do-it-yourself and the professional remodeling and renovation markets. The demand for the Company’s products is seasonal, particularly in the Northeast and Midwest regions of the United States and Western Canada where inclement weather during the winter months usually reduces the level of building and remodeling activity in both the home repair and remodeling and new home construction sectors.The Company’s sales are usually lower during the first and fourth quarters. To a significant extent our performance is dependent upon the levels of home repair and remodeling and new home construction spending, all of which are affected by such factors as interest rates, inflation, consumer confidence, unemployment, and availability of consumer credit. 6 Principles of Consolidation The condensed consolidated financial statements include the accounts of Ply Gem Holdings and its subsidiaries, all of which are wholly owned.All intercompany accounts and transactions have been eliminated. Accounting Policies and Use of Estimates The preparation of these condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles involves estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of income and expense during the reporting periods.Certain of the Company’s accounting policies require the application of judgment in selecting the appropriate assumptions for calculating financial estimates.By their nature, these judgments are subject to an inherent degree of uncertainty.The Company periodically evaluates the judgments and estimates used in their critical accounting policies to ensure that such judgments and estimates are reasonable.Such estimates include the allowance for doubtful accounts receivable, valuation reserve for inventories, warranty reserves, legal contingencies, assumptions used in the calculation of income taxes, and projected cash flows used in the goodwill and intangible asset impairment tests.These judgments are based on the Company’s historical experience, current trends and information available from other sources, and are based on management’s best estimates and judgments.The Companyadjusts such estimates and assumptions when facts and circumstances dictate.Illiquid credit markets, volatile equity markets, foreign currency, and the depressed housing and remodeling markets have combined to increase the uncertainty inherent in such estimates and assumptions.If different conditions result from those assumptions used in the Company’s judgments, actual results could be materially different from the Company’s estimates. Cash Equivalents Cash equivalents consist of short-term highly liquid investments with original maturities of three months or less which are readily convertible into cash. Inventories Inventories in the accompanying condensed consolidated balance sheets are valued at the lower of cost or market.The Company records provisions, as appropriate, to write-down obsolete and excess inventory to estimated net realizable value.The process for evaluating obsolete and excess inventory often requires the Company to make subjective judgments and estimates concerning future sales levels, quantities and prices at which such inventory will be sold in the normal course of business.Accelerating the disposal process or incorrect estimates of future sales may cause actual results to differ from estimates at the time such inventory is disposed or sold.As of October 2, 2010, the Company had inventory purchase commitments of approximately $10.4 million.Inventory reserves were approximately $7.1 million at October 2, 2010, increasing approximately $0.4 million compared to the December 31, 2009 reserve balance of approximately $6.7 million. Property and Equipment Property and equipment are presented at cost.Depreciation of property and equipment are provided on a straight-line basis over estimated useful lives, which are generally as follows: Building and improvements 10-37 years Machinery and equipment, including leases 3-15 years Leasehold improvements Term of lease or useful life, whichever is shorter Expenditures for maintenance and repairs are expensed when incurred. Expenditures for renewals and betterments are capitalized. When assets are sold, or otherwise disposed, the cost and related accumulated depreciation are eliminated and the resulting gain or loss is recognized in operations. On July 30, 2010, the Company closedan asset purchase agreement selling substantially all of the assets associated with the operationsof its Valencia, Pennsylvania facility for $2.5 million, with $1.9 million received at closing and the remaining $0.6 million recorded as a note receivable duein July 2011.The Company recognized a loss on the sale of approximately $0.1 million, which has been recorded within selling, general and administrative expenses in the condensed consolidated statement of operations. 7 Goodwill and Other Long-lived Assets Long-lived assets The Company reviews long-lived assets for impairment annually or whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable.The Company performs undiscounted operating cash flow analyses to determine if impairment exists.If impairment is determined to exist, any related impairment loss is calculated based on the asset’s fair value and the discounted cash flow. As of December 31, 2009, the Company determined that the continued decline in the U.S. housing market required a re-evaluation of the Company’s forecasts.The Company tested for impairment using the “Step One” test for asset groups held and used, and determined that further impairment testing of the fair value of the asset groups (under “Step Two”) was not necessary at December 31, 2009 because the undiscounted cash flows exceeded the carrying values of the long-lived asset groups.There were no indications of impairment during the quarter ended October 2, 2010. The Company tests for long-lived asset impairment at the following asset group levels: i) Siding, Fencing, and Stone (“Siding”), ii) the combined U.S. Windows companies in the Windows and Doors segment (“US Windows”), and iii) Ply Gem Canada (formerly known as CWD Windows and Doors, Inc.) in the Windows and Doors segment.For purposes of recognition and measurement of an impairment loss, a long-lived asset or asset group should represent the lowest level for which an entity can separately identify cash flows that are largely independent of the cash flows of other assets and liabilities.The Companyconcluded that the lowest level for identifiable cash flows is Siding, US Windows and Ply Gem Canada.This is one level below the segment reporting unit of “Windows and Doors” and reflects the lowest level of identifiable cash flows.Management believes that the US Windows unit cannot be further broken down as a result of the 2indows reorganization.As a result,the Companynow markets themselves to US Windows customers as one company rather than separate companies.In addition, certain manufacturing facilities provide inventory to multiple window divisions for assembling the final products.Therefore, from an economic standpoint, the Company evaluates the cash flows as a group rather than at the divisional levels.The US Windows and Ply Gem Canada financial data is the lowest level of reliable information that is prepared and reviewed by management on a consistent basis.The Company made a similar conclusion for Siding as its product lines are grouped at the Siding level as there are interdependencies between products. Goodwill The Company evaluates goodwill for impairment on an annual basis and whenever events or business conditions warrant.All other intangible assets are amortized over their estimated useful lives.The Company assesses goodwill for impairment during the fourth quarter of each year and also at any other date when events or changes in circumstances indicate that the carrying value of these assets may exceed their fair value.To evaluate goodwill for impairment, the Company estimates the fair value of reporting units considering such factors as discounted cash flows and valuation multiples for comparable publicly traded companies.A significant reduction in projected sales and earnings, which would lead to a reduction in future cash flows, could indicate potential impairment.There were no indications of impairment during the quarter ended October 2, 2010 that would trigger an interim impairment test.The Company will continue to evaluate goodwill during future periods and further declines in the residential housing and remodeling markets could result in goodwill impairments. Debt Issuance Costs Debt issuance costs, composed of facility, agency, and certain legal fees associated with acquiring new debt financing, are amortized over the contractual term of the related agreement using the effective interest method.Debt issuance costs, net of accumulated amortization, were approximately $21.4 million and $27.3 million at October 2, 2010 and December 31, 2009, respectively, and have been recorded in other long term assets in the accompanying condensed consolidated balance sheets.Amortization of debt issuance costs for the three month periods ended October 2, 2010 and October 3, 2009 was approximately $1.6 million and $2.0 million, respectively. Amortization of debt issuance costs for the nine month periods ended October 2, 2010 and October 3, 2009 was approximately $5.0 million and $5.6 million, respectively. Amortization of debt issuance costs is recorded in interest expense in the accompanying condensed consolidated statements of operation. 8 Income Taxes The Company utilizes the asset and liability method of accounting for income taxes which requires that deferred tax assets and liabilities be recorded to reflect the future tax consequences of temporary differences between the book and tax basis of various assets and liabilities.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect of changes in tax rates on deferred tax assets and liabilities is recognized as income or expense in the period in which the rate change occurs.A valuation allowance is established to offset any deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. Estimates are required with respect to, among other things, the appropriate state income tax rates used in the various states that the Company and its subsidiaries are required to file, the potential utilization of operating and capital loss carry-forwards for both federal and state income tax purposes and valuation allowances required, if any, for tax assets that may not be realized in the future.The Company establishes reserves when, despite our belief that our tax return positions are fully supportable, certain positions could be challenged, and the positions may not be fully sustained.Subsequent to February 12, 2004, U.S. federal income tax returns are prepared and filed by Ply Gem Investment Holdings, Inc. on behalf of itself, Ply Gem Holdings, and Ply Gem Industries and its subsidiaries.The tax sharing agreement between Ply Gem Holdings and Ply Gem Investment Holdings under which tax liabilities for each respective party are computed on a stand-alone basis, was amended during 2006 to include Ply Gem Prime.U.S. subsidiaries file unitary, combined federal income tax returns and separate state income tax returns.Ply Gem Canada files separate Canadian income tax returns. Foreign Currency The Company’s Canadian subsidiary, Ply Gem Canada, utilizes the Canadian dollar as its functional currency.For reporting purposes, the Company translates the assets and liabilities of its foreign subsidiary at the exchange rates in effect at the end of the reporting periods.Net sales and expenses are translated using average exchange rates in effect during the reporting periods.Gains and losses from foreign currency translation are credited or charged to accumulated other comprehensive income (loss) in the accompanying condensed consolidated balance sheets. For the three month periods ended October 2, 2010 and October 3, 2009, the Company recorded gains from foreign currency transactions of approximately $0.1 million and $0.2 million, respectively.For the nine month periods ended October 2, 2010 and October 3, 2009, the Company recorded gains from foreign currency transactions of approximately $0.3 million and $0.1 million, respectively.As of October 2, 2010 and December 31, 2009, accumulated other comprehensive income included a currency translation adjustment of approximately $5.0 million and $4.1 million, respectively. Fair Value Measurement The Company adopted the fair value accounting standard during the first quarter of 2008.The accounting standard for fair value provides guidance for measuring fair value and requires certain disclosures. This standard does not require any new fair value measurements, but rather applies to all other accounting pronouncements that require or permit fair value measurements. This standard does not apply measurements related to share-based payments, nor does it apply to measurements related to inventory. The accounting standard for fair value discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flows), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The standard utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level3: Inputs that reflect the reporting entity’s own assumptions. 9 The hierarchy requires the use of observable market data, when available, and to minimize the use of unobservable inputs when determining fair value.The Company’s population of recurring financial assets and liabilities subject to fair value measurements and the necessary disclosures are as follows: Significant (Amounts in thousands) Other Significant Fair Quoted Prices Observable Unobservable Carrying Value in Active Markets Inputs Inputs Value * Total (Level 1) (Level 2) (Level 3) As of October 2, 2010: Liabilities: Senior Subordinated Notes-13.125% $ $ $ $
